1
2
3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6    IVAN LEE MATTHEWS II,                                Case No. 3:18-cv-00561-MMD-CLB
7                                           Plaintiff,                   ORDER
8            v.
9    ELY STATE PRISON, et al.,
10                                     Defendants.
11
12          This is a pro se civil rights action filed pursuant to 42 U.S.C. § 1983 by a person in

13   the custody of the Nevada Department of Corrections. On November 15, 2019, the Court

14   issued an order dismissing the complaint with leave to amend the complaint within 30

15   days. (ECF No. 10 at 8-9.) The time period for filing an amended complaint has now

16   expired, and Plaintiff has not filed an amended complaint or otherwise responded to the

17   Court’s order.

18          District courts have the inherent power to control their dockets and “[i]n the

19   exercise of that power, they may impose sanctions including, where appropriate . . .

20   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

21   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

22   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

23   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

24   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

25   (affirming dismissal for failure to comply with an order requiring amendment of complaint);

26   Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to

27   comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone

28   v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure
1    to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)
2    (affirming dismissal for lack of prosecution and failure to comply with local rules).
3           In determining whether to dismiss an action for lack of prosecution, failure to obey
4    a court order, or failure to comply with local rules, the Court must consider several factors:
5    (1) the public’s interest in expeditious resolution of litigation; (2) the Court’s need to
6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
7    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
8    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
9    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
10          Here, the Court finds that the first two factors, the public’s interest in expeditiously
11   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
12   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
13   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
14   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
15   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—the public policy favoring
16   disposition of cases on their merits—is greatly outweighed by the factors weighing in favor
17   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
18   the court’s order will result in dismissal satisfies the “consideration of alternatives”
19   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d
20   at 1424. The Court’s order requiring Plaintiff to file an amended complaint within 30 days
21   expressly informed Plaintiff that “if Plaintiff fails to file an amended complaint curing the
22   deficiencies outlined in this order, this action shall be dismissed with prejudice for failure
23   to state a colorable claim against any Defendant and for failure to comply with Rule 8.”
24   (ECF No. 10 at 9.) Thus, Plaintiff had adequate warning that dismissal would result from
25   his noncompliance with the Court’s order to file an amended complaint within thirty days.
26   In sum, the Court will dismiss this case.
27          It addition, it is ordered that Plaintiff’s application to proceed in forma pauperis
28   (ECF No. 7) without having to prepay the full filing fee is granted. Plaintiff will not be



                                                  -2-
1    required to pay an initial installment fee. Nevertheless, the full filing fee will still be due,
2    pursuant to 28 U.S.C. § 1915, as amended by the Prisoner Litigation Reform Act. The
3    movant herein is permitted to maintain this action to conclusion without the necessity of
4    prepayment of fees or costs or the giving of security therefor.
5            Pursuant to 28 U.S.C. § 1915(b)(2), the Nevada Department of Corrections will
6    pay to the Clerk of the United States District Court, District of Nevada, 20% of the
7    preceding month’s deposits to Plaintiff’s account (Ivan Lee Matthews II, #1127748), in the
8    months that the account exceeds $10.00, until the full $350.00 filing fee has been paid
9    for this action. The Clerk of the Court is directed to send a copy of this order to the Finance
10   Division of the Clerk’s Office. The Clerk of the Court will also send a copy of this order to
11   the attention of the Chief of Inmate Services for the Nevada Department of Corrections,
12   P.O. Box 7011, Carson City, NV 89702.
13           It is further ordered that the full filing fee will still be due, pursuant to 28 U.S.C.
14   §1915, as amended by the Prisoner Litigation Reform Act.
15           It is further ordered that this action is dismissed with prejudice based on Plaintiff’s
16   failure to file an amended complaint in compliance with this Court’s November 15, 2019
17   order and for failure to state a claim.
18           The Clerk of Court is further directed to enter judgment accordingly and close this
19   case.
20           DATED THIS 18th day of December 2019.
21
22                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28



                                                  -3-
